United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1377
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Craig Alan Pfeiferling,                  *
                                         * [Unpublished]
             Appellant.                  *
                                    ___________

                            Submitted: March 7, 2000

                                Filed: March 10, 2000
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      A jury found Craig Alan Pfeiferling guilty of two counts of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court1
sentenced him to concurrent terms of 120 months imprisonment and three years
supervised release, and imposed a $200 special assessment. On appeal, counsel has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and Mr. Pfeiferling
has filed a pro se supplemental brief. For the reasons that follow, we affirm.

      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
        As to counsel’s arguments, first, we find the evidence that Mr. Pfeiferling, who
was driving a borrowed car and attempting to flee law enforcement officials at high
speeds, handed two cases containing guns and ammunition to his passenger to throw
out the window, was sufficient to establish his knowing possession of the guns. See
United States v. Eldridge, 984 F.2d 943, 946 (8th Cir. 1993) (defendant had dominion
and control over firearms found in trunk of borrowed car he was driving because he had
control of keys to trunk, and there was sufficient evidence introduced at trial for
reasonable jury to conclude that defendant knew firearms were in trunk). Second, we
reject the notion that Mr. Pfeiferling had a “natural right” to possess firearms which the
government could not abridge. See, e.g., Lewis v. United States, 445 U.S. 55, 65-66
& n.8 (1980); United States v. Hale, 978 F.2d 1016, 1019 (8th Cir. 1992), cert. denied,
507 U.S. 997 (1993). Third, the district court did not clearly err in denying Mr.
Pfeiferling’s suppression motion upon finding he abandoned the packages containing
the firearms. See United States v. Segars, 31 F.3d 655, 658 (8th Cir. 1994) (standard
of review; warrantless seizure of abandoned property does not violate Fourth
Amendment because defendant forfeits expectation of privacy in abandoned property),
cert. denied, 513 U.S. 1099 (1995).

       Turning to Mr. Pfeiferling’s pro se arguments, we first conclude that the district
court did not clearly err in increasing his base offense level for obstruction of justice
upon finding he knew he was testifying falsely at trial. See U. S. Sentencing Guidelines
Manual § 3C1.1 (1998); United States v. Willis, 940 F.2d 1136, 1140 (8th Cir. 1991)
(standard of review; district court must find defendant committed perjury and no
reasonable trier of fact could find testimony true), cert. denied, 507 U.S. 971 (1993).
Second, we do not address Mr. Pfeiferling’s argument, raised for the first time on
appeal, that he was incorrectly charged with two offenses. See United States v. Pugh,
151 F.3d 799, 800 (8th Cir. 1998) (per curiam). Because we find Mr. Pfeiferling’s
remaining arguments to be without merit, and because our own review of the record has


                                           -2-
not uncovered any non-frivolous issues, see Penson v. Ohio, 488 U.S. 75, 80 (1988),
we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-